Title: From Alexander Hamilton to John De Barth Walbach, 30 November 1799
From: Hamilton, Alexander
To: Walbach, John De Barth


          
            Sir,
            NY. Nov. 30. 1799
          
          As soon as Captain Ellery shall return from Philadelphia you will proceed to the Head Quarters of General Pinckney which will be for the Winter are somewhere in the vicinity of Harper’s ferry.
          Upon your arrival you will report yourself to General Pinkney for further orders.
          You will be entitled to compensation during your journey march and untill your arrival according to the Rules promulged in the General orders of the second first of June—
          You will inform the Adjutant General of this order—
          You will make out an account in conformity with these rules I will give you an order on General Stevens for the money—
          You will inform the Adjutant General of this order to come.
          W Considn.
          Lt. Walbach—
        